Title: To John Adams from James Brackett, 2 August 1819
From: Brackett, James
To: Adams, John


				
					Much Respected Sir,
					Quincy August 2d 1819.
				
				Your favour of the 29 ulto I duly received, And in answer to Mr Farmer’s enquirey Honour’d through your medium.I beg leave to observe,—As to any account of the family of Tompson’s I can say no more than—they were once respectable in the town of Braintree but for many years they have disappear’d. And as respect’s the family of Brackett’s in this place, by the best information I can obtain, they are the descendant’s of One of three Brother’s who emigrated from Scotland and came to Mount Waliston and was one of the first Settlers of Braintree—One of the other Brothers settled in some town a little to the westward of Boston—(probably Billerica) and the other one settled in the town of Greenland in the State of New Hampshire—the descendants of whom, I have understood have been pretty numerous in the two last named places as well as in this town, As also many are now scatter’d abroad and residing in various parts of the American States.With sincere Respect I remain / Your friend and Humble Servant
				
					James Brackett
				
				
			